           Case
            Case1:21-cv-00995-PAC
                 1:21-cv-00995-PAC Document
                                    Document15-1
                                             22 Filed
                                                 Filed03/08/21
                                                       03/02/21 Page
                                                                 Page11ofof12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 SECURITIES AND EXCHANGE COMMISSION,                                            ORDER

                               Plaintiff,
                                                                                 ECF Case
                       - against -
                                                                                 No. 21 Civ. 995 (PAC)
 LEV PARNAS, and
 DAVID CORRIEA,

                               Defendants,

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
         WHEREAS, on March 2, 2021, the Government submitted a motion seeking to intervene

in this action and seeking a stay of this action, in light of the pendency of the parallel criminal

action United States v. Lev Parnas, et al., S1 19 Cr. 725 (JPO) (the “Criminal Action”), in which

an indictment has been returned; and

         WHEREAS, defendant Lev Parnas does not object to the complete stay sought by the

Government; and

         WHEREAS, the Securities and Exchange Commission (the “SEC”) and defendant David

Corriea take no position on the request for a complete stay; and

         WHEREAS, the Court finds that a complete stay in this action is in furtherance of the

interests of justice and will not prejudice any party; it is hereby

         ORDERED that the Government’s motion to intervene is GRANTED.

         It is further ORDERED that this action is stayed in its entirety until the completion of the

Criminal Action.

                                                                                SO ORDERED.
DATED: New York,NY
      March 8, 2021
                                                                 1
